

	

		II

		109th CONGRESS

		1st Session

		S. 992

		IN THE SENATE OF THE UNITED STATES

		

			May 10, 2005

			Mr. Harkin introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Tariff Act of 1930 to eliminate the

		  consumptive demand exception relating to the importation of goods made with

		  forced labor.

	

	

		1.Goods made with forced or

			 indentured labor

			(a)In

			 generalThe second sentence of section 307 of the

			 Tariff Act of 1930 (19 U.S.C. 1307)

			 is amended by striking ; but in no case and all that follows to

			 the end period.

			(b)Effective

			 dateThe amendment made by this section applies to goods entered,

			 or withdrawn from warehouse for consumption, on or after the date that is 15

			 days after the date of enactment of this Act.

			

